Ca

 

17nd. ; .
se. 1:.17-md-02800-TWIH Document 841 Filed 09/30/19 Page] of 3

 

Deas Chief hdse Thrash, nk
oO
LT am asci hey to regues F that YO deny ngyedibn
SetWenent proposca by Equifay, for then aaka brea can
nay daty was stolen rahe nerd’

4 A en
cA fic Loner ath SRA,
t ‘\ e

Like many Arsniins,
wl \

Lule mmanny Aras cans, Tt nave apels

  

Ke mony ARartons ;
cA by Eaarar “w poth

trar the LEP LENS ATION offer
t far tea demagt tre

Landa rundead and ennrety INSKFAGEN

coused due to ther grawnty failuces,

Thc sertlerant, 4s wnttien, pa kenble fac Amani ON DAS,

Ir ts pemrible Weccanse dra compar Wy orate. Gamay me

grmnaparests) cannet easily aeply For compensation, Ik us

Wecnarde An creat pros FOriny gervice, offered by

‘cat cont () anch beasties) aloo wt

Cawiray Cactadins a
a ‘ske vy etup groces®
racer cover Carnpanies on

' gg Nee ACU oF rdeninty

dh prrauals of make own)

 
     
  

 

 

ts ene which Cena
Serniees andy 10 ane wake of malls

as OF Jeunams 6075 add cd

to Thur rolls, us ll alaw st certarly be onan s tkeed 4 an ast banda
-basccd Cornpens ator ull alwost

ecs rake poo compored te ol

And ve 15 ferribe because cas
aA with (ere +o an dotlo,

eral Hea; 1G anh, To
tT Caasst yu ASG «PT

carimaty be gar
Cauicex's behates mast be ¢
Assacde otnrs rm ganulor lagoet-
a tally Fundual, mace subPreacat getticmant:

 

 

Srcareky, atrn Mos cate, Pd. indianapolis, ins)

 

 

 

 

 
 

 

rs. la TEENS) Equifax's FRQ, tre Lonpony alleges T
muse grounds +n Fella wens ta far owen

\) This “8 ceyordins Ta ce. Equifax lac. Custom”

Seer iby reach Lata atuon.
2.) My EW name ts Ehrabeth Mos cato- Ge0d packer

(Burm Moseato) - My paaress is VOSE (olo™ s+
te Ud, prcdrornay?® fs IN Goo.

Dd) Broa

as

tra soual seourity Hw my clam w

4.) As someane wt
[rlaly crolen- Equdan’s website suggests ths 1s Ten
ey case.
5.) My obyecrtors art Acraslial aloorve.
(-) T nowt ob ects to no Class STR lows sua
locfer:
or else dD would attur A

TU) L ao-not ven GF,
+n hiarims ,

 

 

 

 

 

 
0/19 Page 3 of 3

       

®B Moscato .
Ses Slow™ St BUS ar re SUAS IT ee meemen

At ke SL!
Baerrpets: iS .
4O22V0

 

Gesro,
Rer Saute “Dae Breach Clan

Presta, GA 303° 3

7
i
ve

f nr “2

;

ES

 

NEEL GG! ETP Eye Ep eagepe heft eT

Casé'1:17-md-02800-TWT Document 841 Fil
